Citation Nr: 1533146	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in St Petersburg, Florida.

The appeal was remanded for additional development in April 2014.  It now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, right knee degenerative joint disease is etiologically due to his military service. 


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for right knee degenerative joint disease, which constitutes a complete grant of the Veteran's claim. Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service treatment records dated in January 1953 and in November 1953 reflect that the Veteran injured his right knee during service. Post-service medical evidence, including VA examination reports, shows a diagnosis of degenerative joint disease of the right knee. Thus, the criteria of an in-service injury and a current disability have been met.

Moreover, the Board determines that it is at least as likely as not that the Veteran's current right knee disability is etiologically a result of the in-service injury. A VA opinion dated in October 2013 stated that the in-service injury was associated with overuse phenomena of muscles or soft tissues and would not contribute to the development of degenerative joint disease. The examiner also indicated that osteoarthritis of the knees occurs as a result of gradual wear and tear from daily use of the joint, as well as effects from the Veteran's occupation. 

A May 2014 examiner also proffered a negative opinion, but based the opinion on the lack of arthritis in service and normal physical examination in the military without regard for the Veteran's statements as to his history of symptoms since service. 
 
In November 2014, another opinion by the May 2014 VA examiner, was received and this opinion reiterated that it is less as likely as not that the Veteran's right knee disability is a result of in-service right knee complaints or is otherwise a result of his military service because he had normal x-rays in the military that did not demonstrate arthritis or effusion, and he had serial normal physical examinations in service. The examiner also reiterated a comment that the Veteran had worked in maintenance his entire adult life which would place him at a high rate of acquiring arthritis. However, the examiner again did not address the Veteran's lay statements. 

Each of these opinions is inadequate. Barr, 21 Vet. App. at 312. The October 2013 VA examiner did not address whether the Veteran's daily use of his knee in service contributed to the right knee arthritis, and neither the May 2014 nor November 2014 opinions contemplated the Veteran's assertions that he had had right knee symptoms since service. 

In contrast to these opinions, a February 2011 VA examiner stated that the trauma to the right knee during service "may have" contributed to the degenerative change.  However, under VA regulations and Court decisions, service connection may not be granted on the basis of pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2012); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Finally, the Board obtained an opinion from an orthopedist in April 2015. The overall meaning of this opinion is that the right knee disability is not related to service. However, the rationale for the negative opinion was that if the in-service injury was an "important" cause of the right knee degeneration, persistent symptoms would likely have been present much sooner than August 2004, which is the date of the first treatment note documenting right knee complaints. Moreover, the orthopedist asserted that the two years of service were likely to have contributed a minor portion to the wear and tear from daily use of the knee in comparison to the over 50 years that passed after discharge and the 20 years that preceded service.  However, the in-service injury need not be an important cause of the post-service disability nor more than a minor contributor to the disability. That an event in military service, whether in-service injury or simply daily use, was a cause or contributor to the post-service disability is sufficient for a grant of service connection. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In light of the above discussion, and affording the Veteran all benefit of the doubt, service connection for right knee degenerative joint disease is granted.  


ORDER

Entitlement to service connection for right knee degenerative joint disease is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


